
	
		III
		110th CONGRESS
		1st Session
		S. RES. 249
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2007
			Mrs. Dole (for herself,
			 Mr. Burr, Mr.
			 Stevens, and Mr. McConnell)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Honoring the life of Ruth Bell
		  Graham.
	
	
		Whereas Ruth Bell Graham was born on June 10, 1920 in
			 Qingjiang, China, the daughter of Presbyterian medical missionaries;
		Whereas Ruth Bell Graham returned to the United States to
			 attend Wheaton College, where she met and fell in love with her future husband,
			 Billy Graham, who would become one of the most acclaimed evangelists in the
			 world;
		Whereas Ruth Bell Graham married Billy Graham on August
			 13, 1943 at Montreat Presbyterian Church in her beloved Western North
			 Carolina;
		Whereas Ruth Bell Graham was the devoted mother of five
			 children (Virginia, Anne, Ruth, Franklin, and Nelson Edman) and the grandmother
			 of 19 grandchildren;
		Whereas Ruth Bell Graham was a renowned author and poet
			 who penned 14 books that have moved and inspired people around the
			 globe;
		Whereas Ruth Bell Graham and Billy Graham were recognized
			 with the Congressional Gold Medal in 1996 for their outstanding and
			 lasting contributions to morality, racial equality, family, philanthropy, and
			 religion; and
		Whereas Ruth Bell Graham touched countless lives worldwide
			 by sharing her tremendous faith, her deep compassion for the less fortunate,
			 her great talents and her lighthearted wit: Now, therefore, be it
		
	
		That the Senate honors the life,
			 work, and legacy of Ruth Bell Graham, a loyal companion who shined with grace
			 and courage beside her husband Billy Graham, and a dedicated mother who
			 fostered individuality and humility in her five children.
		
